Citation Nr: 1752917	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-02 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for service-connected anxiety disorder with elements of posttraumatic stress disorder (PTSD) and chronic adjustment disorder with depressed mood (acquired psychiatric disorder).

2. Entitlement to a disability rating in excess of 10 percent for service-connected surgical scar (ankle scar).

3. Entitlement to a disability rating in excess of 10 percent for service-connected right knee patellar bursitis with degenerative joint disease (right knee condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from November 1965 to November 1967.  The Veteran received multiple awards and medals including the Bronze Star Medal and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I. Increased Rating for an Acquired Psychiatric Disorder

The Veteran seeks a rating in excess of 30 percent for his service connected anxiety disorder with elements of PTSD and chronic adjustment disorder with depressed mood.  At a February 2017 Board hearing, the Veteran testified that the symptoms of his acquired psychiatric disorder have increased in severity, including his anxiety, short term memory, and his irritability.

The Veteran was last afforded a VA examination in November 2011 and an addendum opinion in March 2012.  The Veteran's testimony indicates that there is a possible worsening of his acquired psychiatric disorder.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Therefore, the Board finds that a VA examination is warranted to determine the current severity of the Veteran's acquired psychiatric disorder.

II. Increased Rating for Scars

The Veteran seeks a disability rating in excess of 10 percent for his service connected surgical scar, right ankle.  At the February 2017 Board hearing, the Veteran testified that he had three surgeries on his right ankle, and two surgeries on his right calf, that left a cluster of three painful scars on his right ankle, and additional painful scars on his right calf.  The Veteran's representative asserts that the prior examination reflected that the Veteran had only one scar on his right ankle.

The Veteran was afforded a VA examination in November 2011, which reflected that the Veteran had three superficial non-linear scars on his right lower calf area, right ankle, and right knee and foot, which measured 16x1 centimeters (cm), 15 x 4 cm, and 45 x 2 cm, for a total of 150 square cm.  The examiner did not indicate whether the Veteran had more than one scar on his right ankle, and did not identify the specific measurement for each scar.

Therefore, the Board finds that a VA examination is warranted to determine the nature and severity of the Veteran's scars.


III. Increased Rating for Right Knee Condition

The Veteran seeks a disability rating in excess of 10 percent for his service connected right knee patellar bursitis with degenerative joint disease.  At the February 2017 Board hearing, the Veteran testified that the symptoms of his right knee condition had increased in severity, including reduced range of motion, increased pain, and decreased mobility.

The Veteran's testimony indicates that there is a possible worsening of his right knee condition.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer, supra; VAOPGCPREC 11-95 (1995).

Therefore, the Board finds that a VA examination is warranted to determine the current severity of the Veteran's right knee condition.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's service-connected acquired psychiatric disorder.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for mental health disorders.  The DBQ should be filled out completely as relevant.  The examiner should comment upon the functional impairment due to the Veteran's service-connected disability as it relates to ordinary activity and capacity for occupational tasks.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2. Schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's service connected scars of the right ankle.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner should consider and discuss the Veteran's testimony that he has had three surgeries on his right ankle, and two surgeries on his right calf.

The examiner should specifically identify the measurement of each scar.  For each scar identified, the examiner should indicate whether the scar is painful or results in limitation of function.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3. Schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's claimed right knee condition.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

The examiner should conduct range of motion testing of the right knee.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee condition.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examination must include testing of the right knee joint for pain on both active and passive motion, in weight bearing and nonweight bearing, and range of motion testing of the opposite joint (left knee).  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4. Readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



